Title: To George Washington from Jonathan Trumbull, Sr., 5 May 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


                    
                        Sir
                        Lebanon [Conn.] 5th May 1778
                    
                    Your alarming Letter of the 6th Febry last came to hand, and was open’d at Hartford, where the General Assembly were then sitting, on the 17th of the Month. I was at the Time so indispos’d as to attend Business but a small part of the Sessions. This added to the total Difference of my sentiments from a great Majority of the Assembly, on the subject of the regulating Act, then in Consideration, occasion’d my not answering you immediately. I find no One else gave himself any Trouble to write.
                    My Fears of the ill Effects of the Regulations which have been gone into are not remov’d. The Event, I hope will disprove them—But the Injustice of the present Mode, I shall ever testify against.
                    The Activity and Abilities of Mr Wadsworth and Champion Will doubtless be exerted to the utmost, I hope not without success.
                    What Fish can be procur’d are putting up, & may serve the Troops on Hudson’s River, for a Time, & leave to you, what Beef we can provide.
                    Your other Letter of the 31st March was rec’d the 9th April; Maj. Genl Putnam came a few Days after, to Collect the new Recruits and was furnishd with the Orders and Assistance necessary, what Numbers have been rais’d, I cannot Ascertain, but trust our Dificiencies will be small. The Inoculation is omitted—The Cloathing our Troops goes on tolerably well, I hope the method taken will meet your Approbation.
                    The passing News you will see from the enclos’d Paper. I am Your Excellency’s most respectfull & Obedt servant
                    
                        Jonth; Trumbull
                    
                